United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3536EM
                                  _____________

Scott Collier,                               *
                                             *
                      Appellant,             *
                                             *
       v.                                    *
                                             *
Board of Police Commissioners of the *
City of St. Louis; Anne Marie Clarke; *
Robert Haar; Charles Mischeaux;              *
Matthew Padberg; Mayor Freeman               * Appeal from the United States
Bosley, Jr., in their official capacities as * District Court for the Eastern
members of the Board of Police               * District of Missouri.
Commissioners of the City of St. Louis; *
Clarence Harmon; Gary Sperber; Linn *                [UNPUBLISHED]
Laird; Edward Halveland, in their            *
official capacities as Police Officers of *
the St. Louis Metropolitan Police            *
Department,                                  *
                                             *
                      Appellees.             *
                                     _____________

                           Submitted: March 11, 1998
                               Filed: March 18, 1998
                                _____________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                           _____________

PER CURIAM.
        Scott Collier appeals the district court's adverse grant of summary judgment in
a civil rights action brought by Collier after he was shot by fellow police officers when
a drug investigation erupted into a gunfight. Having reviewed the record and the
parties' briefs, we see no error by the district court. We thus affirm on the basis of the
district court's orders. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-